Citation Nr: 1736012	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-00 477A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Guaynabo, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for osteoarthritis and spondylosis of the back, to include the cervical and lumbar spine.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to February 1967.  He also served on active duty in the United States Army National Guard from November 1990 to May 1991 and September 1994 to December 1994. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico. 

The Veteran did not request a hearing in his January 2012 substantive appeal, via a VA Form 9, and did not request a hearing before the Board anytime thereafter.  This matter is now before the Board for appellate consideration.

The Veteran originally filed his claim for osteoarthritis and spondylosis of the back.  Based on the Veteran's symptomatology, the Board expands the claim to include both the cervical and lumbar spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.  Service treatment records from February 1965 to February 1967 were not associated with the claims file or considered by the RO when it denied the claim in a January 1993 rating decision.  

2.  The Veteran was diagnosed with, and treated for, chronic, recurrent back pain and strains during both the first and second periods of service, his symptoms have been continuous since service, and he is currently diagnosed with osteoarthritis, osteophytes, spondylosis, degenerative disc disease, herniated and bulging discs associated with cord compression, and intervertable disc syndrome (IVDS).


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection osteoarthritis and spondylitis in the cervical and lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for a back disability, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Procedural History

The RO previously considered this claim in January 1993, August 1999, September 2008, December 2009, and November 2013.  The Veteran attempted to appeal the January 1993 rating decision, but after issuing a statement of the case indicating acceptance of the Veteran's VA Form 9 as timely, the RO declined to certify the issue to the Board citing the Veteran's VA Form 9 was received after the deadline. 

After reviewing the record, it is clear that the January 1993 rating decision did not consider all of the Veteran's service treatment records or all of his periods of active service.  Specifically, it does not appear that the RO requested the Veteran's February 1965 to February 1967 service treatment records until March 1997 and did not obtain copies of these service treatment records until September 1999 when the Veteran sent copies of these service treatment records to the RO for consideration.  As such, these records were not considered by the June 1992 VA examiner or considered by the RO in its January 1993 rating decision.  It is unclear when the RO first obtained copies of the service treatment records from the National Archives for this period of service because a January 2012 VA memorandum of unavailability was issued finding that service treatment records from the February 1965 to February 1967 period of service were unavailable, but at any rate, the records appear to now be associated with the claims file.  

Notwithstanding the requirement of new and material evidence, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service treatment records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).  

Previously unavailable service treatment records were received subsequent to the January 1993 rating decision.  These records include several documents relevant to the Veteran's treatment for back pain that were not previously of record.  This includes complaints of lumbar pain, as well as diagnosis of back strain and chronic back pain.  As these records are relevant and material to the Veteran's claim for a back disability, reconsideration of the claim under 38 C.F.R. § 3.156(c) is warranted without the requirement for new and material evidence.

III. Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before active service and was not aggravated by active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A mere history provided by a veteran of the pre-service existence of disorders not recorded at the time of the entrance examination, does not, in itself, constitute a notation of a preexisting disorder.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The United States Court of Appeals for the Federal Circuit explained the Miller decision finding that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  If the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner at 1096. 

The Veteran's currently diagnosed degenerative joint disease (arthritis) is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303 (b) (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

IV. Analysis

The Veteran asserts that he has current back disabilities that had their onset during periods of active service, and the symptoms of which have been continuous since active service.

As an initial matter the medical evidence shows that the Veteran is currently diagnosed with numerous back disabilities, including osteoarthritis, osteophytes, degenerative disc disease (DDD), several herniated discs throughout the cervical and lumbar spine, spondylosis, and IVDS.  See April 1992 X-rays report, April 1992 MRI report, June 1992 VA examination report, April 1995 MRI, April 1995 CT scan, September 2003 private treatment records, and June 2013 VA examination.

As indicated, the Veteran served in the United States Army from February 1965 to February 1967.  Additionally, the Veteran served on active duty from November 1990 to May 1991 and from September 1994 to December 1994 in the United States Army National Guard.  

The record shows that the Veteran did not have a back or neck disability that preexisted his first period of active service.  The Veteran's February 1965 report of medical history at entry into active service is negative for back complaints, symptoms, or disabilities.  Additionally, on the February 1965 Report of Medical Examination at entry into service, no disabilities are noted.  Specifically, the examiner noted that the examination was negative for any significant findings.  
The Board observes one note in a May 1966 service treatment record reporting that the Veteran had experienced low back pain on and off for most of his life; however, the Veteran contends that the low back pain began during service and not before service.  Further, the Veteran credibly and consistently denies that he had low back pain before February 1965.  See October 1996 and November 2014 letters; February 2002, May 2010, and July 2011 substantive appeals, via VA Form 9; April 2008, September 2009, and December 2009 statements in support of claim; January 2012 notice of disagreement.  

Here, VA cannot show by clear and unmistakable evidence that a back disability preexisted the first period of active service.  The Veteran did not report a back disability on his February 1965 medical history report on entrance, there are no contemporaneous medical evidence documenting a pre-existing condition, and the Veteran credibly denies that a back disability preexisted service.  See 38 C.F.R. § 3.304 (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A single note on a single medical record is not enough to meet such a high burden of proof to rebut the presumption of soundness on entry; therefore, the Veteran is presumed sound and the case converts to one for direct or presumptive service connection.  See Wagner at 1096. 

The Veteran's primary contention is that his lumbar back pain started in the February 1965 to February 1967 period of service and was continuous throughout.  Specifically, he attributes his lumbar pain to carrying heavy packs and jumping down with the weight of those packs during boot camp.  The Veteran's service treatment records document that the Veteran's lumbar back pain began in August 1965.  His service treatment records further document continuous complaints of low back pain throughout his first period of active service with corresponding  assessments of both chronic and recurrent low back pain and back strain.  See August 1965, May 1966, July 1966, and August 1966 service treatment records.  

Additionally, the Veteran reports that while driving a military vehicle in Saudi Arabia during the Persian Gulf War, he was in a vehicle rollover accident.  The Veteran reports his cervical pain started at this time, and that it has continued to worsen since then.  See February 2002 statement in support of claim.  The Veteran also contends this accident exacerbated his existing lumbar disability.  Id.  

There is also no evidence that a cervical spine disability preexisted the second period of active service.  The record does not contain a Report of Medical Examination or Report of Medical History in November 1990 when the Veteran entered his second period of active service.  Therefore, the presumption of soundness applies.  

The Veteran contends that not only was his lumbar pain continuous since his first period of service, it was aggravated in February 1991, during his second period of active service by the vehicle accident.  See October 1996 statement and June 1992 VA examination.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms of arthritis since his first period of service and was aggravated in February 1991 to warrant presumptive service connection for arthritis under 38 C.F.R. § 3.303(b) in the spine.

The Veteran sought treatment for low back pain after discharge from the first period of service in February 1967 and before the second period of active service that begin in November 1990.  See December 1987 and July 1989 VA treatment records; April 1985 and September 2003 private treatment records (**letter from Dr. E. O.); June 1986 service treatment records.  

The Veteran also submitted a competent and credible lay statement from his Sergeant, J. A. L., who served as the Veteran's team leader during the second period of active service from November 1990 to May 1991.  The Veteran's team leader confirms the Veteran reported the vehicle rollover accident to him at the time it occurred.  Further, he reports the Veteran treated his back pain with 800 mg of Motrin that he already had with him, instead of reporting to sick call.  See June 1996 statement.  The Veteran also reports experiencing cervical pain after this incident, which occurred during active service.  See October 1996 and February 2002 statements.  The Board also notes the Veteran injured his shoulder and right scapula during this same accident, for which he is already service connected.  

The Veteran also contends that his cervical pain has been continuous since discharge from the second period of active service in May 1991.  The Veteran sought treatment at VA for pain in his upper back in October 1991.  He began physical therapy at VA for his back pain.  See October 1991 VA treatment records.  According to VA treatment records dated November 1992, the Veteran reported experiencing back pain for a few months.  He was diagnosed with a muscle spasm.  
The Veteran reported recurrent back pain, herniated discs in the lumbar and cervical spine, and arthritis in an annual medical history for National Guard duty in January 1994.  The Veteran was reactivated in September 1994 for active duty which ended in December 1994.  The Veteran reports receiving treatment at Fort Bragg in November 1994 for back pain during this third period of active duty.  He was afforded an MRI and CT scans in July 1995.  The VA physician reported the Veteran had reduced range of motion in the cervical spine due to trauma, and that evidence of trauma was confirmed by the x-rays and MRI studies.  

The Veteran, as a layperson, is competent to report observable symptoms of a back disability, such as pain in the low back and neck, both during and since service.  See Layno, 6 Vet. App. 465, 469.  The Board finds the Veteran's reports of pain credible and finds these lay statements to be highly probative as to the reports of symptoms during active service and the continuity of symptomatology since service.

The Board acknowledges the June 1992 VA examination with regard to the lumbar spine; however, this examination does not offer any medical opinion as to whether the lumber spine disabilities are related to service.  The examiner diagnosed the Veteran with osteoarthritis and spondylosis of the spine by x-rays.  However, other than providing a current diagnosis, this examination is of no probative value on the question of etiology.  Notably, the examiner did not address the Veteran's competent and credible reports of continuing lumbar back pain since discharge from active service in February 1967 or address the competent and credible complaints of increased lumbar pain from the accident in February 1991, during active service.

Additionally, the examination was based on an inaccurate history of the incidents the Veteran experienced in service.  For example, the examiner reported that the Veteran fell in a hole during his active service in 1991 instead of reporting that the Veteran had been in a rollover vehicle accident.  The Veteran did report falling into a foxhole, but that incident occurred during the first period of service from February 1965 to February 1967.  A second example is the examiner reports that the Veteran has reported low back pain intermittently since February 1991, despite evidence of low back pain reported before February 1991.  See August 1965, May 1966, July 1966, and August 1966 service treatment records and July 1989 VA treatment records.  As the service treatment records for the February 1965 to February 1967 period of service were not requested until March 1997, they could not have been considered by the June 1992 VA examiner.  Based on all these reasons above, other than the current diagnosis provided, the Board assigns this examination no probative weight.  

The Veteran was afforded an additional VA examination for the cervical spine in June 1999 in relation to his claim for a shoulder and right scapula disability.  The examiner notes that there is diminished pinprick and smooth sensation on the left C5-C6 and C7 dermatones, and that an April 1995 MRI shows herniated nucleus pulposus at C5-C6 and C6-C7 and bulging discs at C3-C5.  However, the June 1999 examination also does not provide a medical opinion as to the etiology of these disabilities.  This examination also offers no probative value other than providing a current diagnosis.  

Further, the Board acknowledges a December 2002 VA examination of the cervical and lumbar spine.  Again, this examination does not offer a medical opinion as to the etiology of either the lumbar or the cervical spine disabilities.  The examiner diagnosed the Veteran with herniated discs of the cervical and lumbar spine based on the previous April 1995 MRI studies, but notes there is no evidence of active radiculitis, radiculopathy, myelopathy, or entrapment neuropathy.  However, other than providing a current diagnosis, this examination is of no probative value, and the Board gives this examination little weight. 

The Board acknowledges an unfavorable medical opinion regarding to the cervical spine found in the June 2013 VA examination.  During this examination, the Veteran was diagnosed with cervical spine degenerative disc disease and IVDS.  The examiner opined that it was less likely than not that the Veteran's cervical spine disability was caused by his service-connected right shoulder and scapula disability and that the cervical spine degeneration was due to normal progression of the aging process.  The Board assigns low probative weight to this opinion as it only partially evaluated secondary service connection, and did not address direct service connection or presumptive service connection theories of entitlement.  Further, the opinion did not discuss the Veteran's competent and credible reports of back pain during active service from February 1965 to February 1967 or the Veteran's competent and credible reports of the accident he experienced during the November 1990 to May 1991 period of service.  Additionally, the medical opinion did not discuss the full analysis required for secondary service connection by failing to address whether the scapula and right shoulder disability aggravated the cervical spine disability.  For these reasons, this VA examination is also assigned low probative weight by the Board.

Significantly however, the Veteran provided a private medical opinion in September 2003 from Dr. E. O. in support of his claim.  Dr. E. O. reports the Veteran's back pain began during active service many years ago and has progressively worsened in frequency and intensity.  The doctor further notes that the pain is associated with arm and leg numbness and weakness, and that the pain interferes with his daily activities.  Dr. E. O. opined, after reviewing the Veteran's service treatment records from February 1965 to February 1967, that the Veteran's symptoms of chronic low back pain was evidenced during active military service in 1965.  Dr. E. O. also opined that the pain is radicular and secondary to a degenerative process.  The Board finds this private medical opinion adequate to decide the claim.  Dr. E. O. indicates that the chronic lumbar back pain complaints during active service are related to the currently diagnosed degenerative process of the lumbar spine.  This opinion is factually accurate and fully articulated.  Not only is this opinion adequate, it is highly probative.  This positive opinion supports the Veteran's contentions that his lumbar spine arthritis began in service in 1965.  Indeed, this favorable opinion outweighs the probative value of the remaining medical opinions of record.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for lumbar and cervical spine degenerative arthritis, including diagnoses of spondylosis, have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336.  Because the Board is granting the Veteran's claim for service connection for arthritis on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303 (a).

The Board notes further that the evidence of record indicates that the Veteran has other diagnosed lumbar spine disabilities, including DDD and IVDS of the entire spine.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities. See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis from the symptomatology of the lumbar and cervical herniated discs, osteophytes, spondylitis, degenerative disc disease, IVDS, or any other back disability.  As such, the Board has attributed all identified back disability symptomatology and impairment to the now service-connected osteoarthritis, and the RO should consider 

all of the Veteran's lumbar and cervical spine symptomatology and impairments when assigning an initial disability rating.  

ORDER

Service connection for osteoarthritis and spondylitis of the cervical and lumbar spine is granted.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


